Citation Nr: 1101447	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 31, 1998, for 
the grant of service connection for chronic paranoid type 
schizophrenic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980 and 
from June 1981 to March 1982.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on remand from an August 2010 
decision of the United States Court of Appeals for Veterans 
Claims (Court).  In that decision, the Court adjudicated the 
Veteran's appeal of a March 2009 Board decision denying an 
effective date earlier than July 31, 1998, for the grant of 
service connection for chronic paranoid type schizophrenic 
disorder, including as based on clear and unmistakable error 
(CUE) in a May 1982 rating decision of the VA Regional Office 
(RO).  

In the August 2010 decision the Court affirmed that part of the 
Board's March 2009 decision that denied an earlier effective date 
based on CUE in a May 1982 rating decision.  The Court, however, 
vacated the Board's decision, explaining that judicial review had 
been frustrated by the Board's conclusion that a June 11, 1997 
letter from the RO constituted adjudication of the Veteran's 
"claim" to reopen.  For that reason the Court held that a 
remand was warranted.  

This matter originally came before the Board on appeal from a 
September 2004 rating decision in which the RO granted service 
connection for schizophrenia and awarded a 100 percent disability 
rating, effective December 14, 1998.  The Veteran appealed as to 
that effective date assignment.  In a January 2006 rating 
decision the RO granted an earlier effective date of July 31, 
1998, for service connection, based on a determination of a CUE 
in the September 2004 rating decision.

In the March 2009 Board decision, the claim for an earlier 
effective date for service connection included the issue of 
entitlement based on CUE in a May 1982 rating decision.  The 
Court affirmed that part of the Board's March 2009 decision that 
denied an earlier effective date on the basis of CUE in a May 
1982 rating decision.  


FINDINGS OF FACT

1.  A March 1994 Board decision denied service connection for 
schizophrenia.

2.  In an August 1995 decision, the Court affirmed the Board's 
March 1994 decision.

3.  After the March 1994 Board decision, a claim for service 
connection received on November 1, 1996, was the earliest 
communication that may be reasonably construed as seeking to 
reopen a claim for service connection for a psychiatric  
disorder.  


CONCLUSION OF LAW

An effective date of November 1, 1996, for the award of service 
connection and compensation for chronic paranoid type 
schizophrenic disorder, is warranted.  38 U.S.C.A. §§ 5101(a), 
5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
effective date assigned following the grant of entitlement to 
service connection for schizophrenia.  Once a claim is granted it 
is substantiated and additional notice is not required.  Thus, 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been associated with the claims 
folder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  As such, 
the Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159 (2010), and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his claim.

Under VA laws and regulations, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii). 

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155.  An 
informal claim must also be in writing. Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

The Veteran first filed a claim for service connection for a 
psychiatric disorder on April 2, 1982.  In a May 1982 rating 
decision the RO denied that claim, denying service connection for 
a psychiatric disorder identified as a nervous condition.  In a 
June 1982 letter the RO notified the Veteran of that decision and 
of his appellate rights.  The Veteran did not appeal that 
decision.  In a March 1994 decision, the Board denied service 
connection for schizophrenia.  The Veteran appealed from that 
Board decision to the Court, which in an August 1995 decision, 
affirmed the Board's March 1994 decision.  That Board decision is 
final as to the claim.  38 U.S.C.A. § 7266.

In an August 2000 decision, the Board denied reopening of the 
Veteran's claim of service connection for schizophrenia.  
Significantly, in doing so, the Board cited its March 1994 
decision that denied the Veteran's earlier claim of entitlement 
to service connection for schizophrenia on the merits as the last 
final determination on the claim, rather than the June 1997 
rating action.

The RO's assignment of the current effective date of July 31, 
1998, for service connection, was based on the date of submission 
of a statement from the Veteran requesting that his psychiatric 
disorder service connection claim be reopened.  In response, in a 
December 1998 rating decision the RO declined to reopen the claim 
and the Veteran appealed.  Ultimately, the RO granted service 
connection for chronic paranoid type schizophrenic disorder, 
effective from December 14, 1998, in a September 2004 rating 
decision, from which the Veteran appealed as to the effective 
date.  Finally, on appeal as to the effective date, the RO 
assigned an early effective as from July 31, 1998, in a January 
2006 rating decision.

The issue here, therefore, is whether there are any earlier, non-
final, applications to reopen the claim, on which basis an 
earlier effective date than July 31, 1998 may be granted for 
service connection.

The record reflects that following the Board's March 1994 
decision, which the Court affirmed in its August 1995 decision, 
the Veteran applied to reopen his claim for service connection 
for a psychiatric disorder in a written communication submitted 
on November 1, 1996.  The RO responded to the claim in a June 
1997 letter that merely informed the Veteran that the claim had 
been denied in prior final decisions, that to reopen, the Veteran 
would need to submit new and material evidence on the matter, and 
that the evidence cited in the Veteran's recent claim was not 
material to the claim.  That letter did not include a formal 
rating decision or contain any notice of the Veteran's appellate 
rights.

In its August 2010 decision, the Court held that the RO's June 
1997 letter did not constitute an adjudication of the Veteran's 
application to reopen submitted on August 12, 1996, because VA 
failed to provide him "with information or material critical to 
the appellate process."  See also DiCarlo v. Nicholson, 20 Vet. 
App. 52, 55 (2006) (citing from Cook v. Principi, 318 F.3d 1334, 
1340 (Fed. Cir. 2002).  Specifically, the RO did not provide the 
Veteran notice of appellate rights at the time of the June 1997 
letter.  See Ingram v. Nicholson 21 Vet. App. 232, 241 (2007).  

The Veteran's November 1, 1996, claim thus remained unadjudicated 
until the December 1998 rating decision, from which the Veteran 
appealed.  Following the March 1994 Board decision (affirmed by 
the Court in August 1995), the record contains no formal or 
informal claims for service connection for a psychiatric disorder 
prior to the November 1, 1996, claim.  Therefore, the November 1, 
1996, claim is the date of the first receipt of a new claim for 
service connection following the March 1994 final disallowance.  
As such, based on pertinent regulatory criteria, the effective 
date of service connection for the service-connected psychiatric 
disability, based on a claim to reopen after a final 
disallowance, shall be the date of receipt of the new claim, 
November 1, 1996.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q).  

The evidence of record does not show that entitlement arose at a 
later date so as to warrant a later effective date for service 
connection.  Id.  Further, consistent with the Court's August 
2010 decision, the record contains no other communication prior 
to the ultimately successful November 1, 1996, claim that could 
be interpreted as an informal claim for service connection on 
which to base an award of an earlier effective date for service 
connection for schizophrenia.  Based on the foregoing, an 
effective date of November 1, 1996, and no earlier, is warranted 
for service connection for the grant of service connection for 
chronic paranoid type schizophrenic disorder.
 

ORDER

An earlier effective date of November 1, 1996, for the award of 
service connection for chronic paranoid type schizophrenic 
disorder is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


